I must respectfully dissent from the majority decision to reverse the Deputy Commissioner's Opinion and Award. Plaintiff failed to prove that the cervical spine condition for which he is now claiming workers' compensation benefits was a proximate result of either his January 3, 1996 or May 26, 1999 injuries at work.
Dr. Wooten, an orthopedic surgeon, treated plaintiff during the year following the injury. Dr. Wooten testified that a causal relationship was possible but not likely, as he would have expected radicular symptoms to develop sooner. The cervical symptoms developed seven months after the injury. Plaintiff's testimony is not credible. He stated that since the injury of January 3, 1996, his neck has hurt continuously. However, there are no complaints of neck pain in the medical records until May 3, 1996 when he complained of neck pain to Dr. Wooten following the shoulder surgery. Dr. Wooten attributed plaintiff's complaints at that time to the interscalene block performed by the anesthesiologist during the surgery. There is no evidence plaintiff experienced any symptoms of radiculopathy until August 19, 1996 which is seven months after the date of initial injury.
Further, Dr. Wooten, Dr. Voos, Dr. Mallon and Dr. Johnson all testified that plaintiff's cervical condition "could or might have been caused by the injury of January 3, 1996. However, this testimony is speculative and is insufficient to establish a causal relationship between plaintiff's injury of January 3, 1996 and his current physical condition.
Based on the foregoing reasons, I respectfully dissent and would affirm the Deputy Commissioner.
This the 15th day of February 2005.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER